DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-16) and Species I (Figs. 4A-4B) in the reply filed on 05/11/2022 is acknowledged.  The traversal is on the ground(s) that there is not a search burden.  This is not found persuasive because although Applicant has amended claim 17 to include all of the limitations of claim 1, claim 17 still requires the limitation of operating an ice protection system in conjunction with the turbofan engine, which is not required in claim 1.  Therein, the process of Group II for using the product of Group I can be practiced with another materially different product since the process requires operating an ice protection system, which is not required by the product of Group I.  Therein, the product of Group I can be used in a materially different process of using the product.  Therein, the two inventions are distinct and separable and there is a search burden due to the requirement of using different CPC areas for Group II (i.e., for the ice protection system) that would not be searched in for Group I.  Claims 1-16 are examined.  Claims 17-20 are withdrawn.  
The restriction/election requirement is therefore deemed proper and is made FINAL.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent (11,125,157). Although the claims at issue are not identical, they are not patentably distinct from each other because the present application (17397835) claims are broader in at least one aspect and do not recite additional features claimed in claim 4 of U.S. Patent (11,125,157).
For claim 1:
	Regarding the broadening aspect of the present application claims, the following comparison between the present application claim 1 and patented claim 4 (see underlined features in the patented claim 4) highlights what elements have been excluded in the presentation of the present application claim 1.  
U.S. Patent (11,125,157) claim 4
Present application (17397835) claim 1
An inlet for a turbofan engine, the inlet comprising: 

an inner barrel and an outer barrel configured to form an inlet cowl, wherein the inner barrel includes an acoustic panel and the inlet cowl includes: 


a lipskin disposed at a forward end of the inlet cowl; and 

a bulkhead disposed between the inner barrel and the outer barrel; 

and a porous panel combined with the lipskin; wherein: the porous panel comprises orifices and an ice-protection fluid flows from the porous panel onto the acoustic panel so as to reduce or prevent ice build-up on the acoustic panel; and 


the acoustic panel extends past a forward most edge of a fan case connected to the inlet 

and the porous panel is part of a fluid ice protection system comprising a pump connected to a reservoir, the pump pumping the ice-protection fluid from the reservoir to the porous panel;


wherein: the outer barrel has a length (L3) extending aft of an interface between the inner barrel and the fan case 


connected to the inner barrel, thereby causing an aerodynamic transition between a laminar flow and a turbulent flow of airflow to move aft of the interface.
An inlet for a turbofan engine, the inlet comprising: 

an inner barrel and an outer barrel configured to form an inlet cowl, wherein the inner barrel includes an acoustic panel and the inlet cowl includes: 

a lipskin disposed at a forward end of the inlet cowl; and 

a bulkhead disposed between the inner barrel and the outer barrel; 










wherein the acoustic panel extends past a forward-most edge of a fan case connected to the inlet; 








and wherein the outer barrel has a length extending aft of an interface between the inner barrel and the fan case.


Thus, it is apparent, for the broadening aspect, that the patented claim 4 includes features that are not in present application claim 1.  Following the rationale in re Goodman, cited above, where applicant has once been granted a patent of a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since the present application claim 1 is anticipated by the patented claim 4, with respect to the broadening aspect, then present application claim 1 is obvious over patented claim 4 with respect to the broadening aspect.

Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12, line 6, change: “measured from a first tip to a second tip of the fan blades…”  This change is necessary for consistent terminology with the specification. 
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Layland et al. (US 7923668) in view of Crawford (US 20170233090).
Regarding claim 1, Layland et al. discloses an inlet (Fig. 1, 1414/800) for a turbofan engine (Fig. 1), the inlet (800) comprising: 
an inner barrel (i, Fig. 5’ below) and an outer barrel (o, Fig. 5’) configured to form an inlet cowl (800); wherein the inner barrel (i) includes an acoustic panel (840); and the inlet cowl includes: 
a lipskin (828) disposed at a forward end (as shown in Fig. 5) of the inlet cowl (800); and 
a bulkhead (802) disposed between the inner barrel (i) and the outer barrel (o). 

    PNG
    media_image1.png
    764
    865
    media_image1.png
    Greyscale

Fig. 5’

Layland et al. discloses all of the limitations of claim 1 as stated above except wherein the acoustic panel extends past a forward-most edge of a fan case connected to the inlet; and wherein the outer barrel has a length extending aft of an interface between the inner barrel and a fan case.  
Crawford teaches of an inlet assembly of a turbofan engine, which is within the same field of endeavor as the claimed invention.  Specifically, Crawford teaches of an outer barrel (66) with a length (L3, Fig. 3’ below) wherein the length extends aft of an interface (86) between the inner barrel (50) and a fan case (58) connected to the inner barrel (as shown in Fig. 3’).

    PNG
    media_image2.png
    477
    867
    media_image2.png
    Greyscale

Fig. 3’
It would have been obvious to one of ordinary skill in the art to include the fan case and its associated geometry as taught by Crawford in the design of Layland to achieve the predictable result of attaching the fan case to the inner barrel.  The combination of Layland and Crawford further discloses wherein the acoustic panel (Layland, 840) extends past a forward most edge (Crawford, forward edge of fan case at location 60, shown in Fig. 3) of a fan case (58) connected to the inlet (Layland, 800).

Regarding claim 2, the combination of Layland et al. and Crawford further discloses wherein the acoustic panel (Layland, 840) extends forward of the bulkhead (802) such that a tangent (T, Fig. 5’) to an aerodynamic line of the acoustic panel (i.e. outline of outermost portion of acoustic panel 840), at a forward most edge of the acoustic panel (at location f is the forward most edge of acoustic panel 840), is at an angle (a, Fig. 5’) no less than 10 degrees relative to a direction parallel a longitudinal axis (horizontal axis, h shown in Fig. 5’) of the turbofan engine (as shown in Fig. 5’, angle a is greater than 10 degrees, via the vertical and horizontal axis shown in Fig. 5’, the angle is at least 45 degrees).

Regarding claim 3, Layland et al. discloses wherein the forward most edge (at location f, Fig. 5’) of the acoustic panel (840) is at a distance (distance between f and location of 828 shown in Fig. 5’) along the lipskin (828).
Layland et al. does not specifically disclose wherein the distance is in a range of 0-18 inches from a forward most point (828) on the inlet cowl (800).
However, the Applicant has not disclosed that having the distance in a range of 0-18 inches (see p. 9, lines 7-10 of Applicant’s specification, wherein the same limitation is recited without specific reasoning or criticality) solves any stated problem or is for any particular purpose.  Therein, it appears that the distance disclosed by Layland et al. would perform equally well with the relative proportions of the forward most point of the cowl to the forward most point of the acoustic panel as claimed by the Applicant.  Therein, the claimed device is not patentably distinct from the prior art device, wherein the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device (see MPEP 2144.04 (IV)(A)).

Regarding claim 4, the combination of Layland et al. and Crawford further discloses wherein the bulkhead (Layland, 802) is the only bulkhead connecting the outer barrel (o) and the inner barrel (i, as shown in Fig. 5’).


Regarding claim 5, the combination of Layland and Crawford further discloses a fan cowl (Crawford, 38) connected to inlet cowl (52/50), wherein: the inlet cowl (50) includes an aerodynamic transition (at location 86, Crawford) at a location between the lipskin (Layland, 828, equivalent of Crawford) and the fan cowl (38); and the bulkhead (Layland, 802; equivalent to 84 of Crawford) is disposed between the inner barrel (Layland, i Fig. 5’) and the outer barrel (Layland, o, Fig. 5’) at a location forward of the aerodynamic transition (at location 86, Crawford, shown in Fig. 3’ wherein bulkhead 84 is forward of the transition 86).

Regarding claim 6, the combination of Layland and Crawford further discloses wherein: an angle (Layland, e, Fig. 5’) of an aerodynamic line (r) at an upstream edge (at location g, Fig. 5’) of the outer barrel (o) is no less than 25 degrees from a direction parallel to a longitudinal axis of the turbofan engine (axis h, is parallel to longitudinal axis; angle between axis h and line r results in an angle greater than 45 degrees as shown in Fig. 5’ between two perpendicular lines (i.e. broken vertical and horizontal lines shown)), and the upstream edge (g) is at an interface with the lipskin (828, as shown in Fig. 5’).

Regarding claim 7, the combination of Layland and Crawford further discloses wherein the acoustic panel (Crawford teaches of an acoustic panel 62, [0030]) includes a flange (56) integral with the acoustic panel (as shown in Fig. 3 of Crawford) and the inner barrel (50 of Crawford), and the flange (56) is configured for attaching the inner barrel (50) to a fan case (58, [0030]).

Regarding claim 13, the combination of Layland et al. and Crawford further discloses wherein the bulkhead (Layland, 802) is the only bulkhead connecting the outer barrel (o) and the inner barrel (i, as shown in Fig. 5’); and wherein the bulkhead (802) does not include thermal isolation from an anti-ice system using engine bleed air (Layland, does not use engine bleed air and therein does not use thermal isolation for the bulkhead as the bulkhead is not exposed to hot air; further Layland does not disclose of thermal isolation for bulkhead 802; Layland uses electrical ice protection heater, Col. 9, lines 45-48). 

Regarding claim 16, the combination of Layland et al. and Crawford further discloses wherein each of the outer barrel (Layland, “o”) and the lipskin (828) comprises a composite laminate (as shown in Fig. 5, outer skin 824, which forms both the outer barrel and the lipskin, is a laminated composite structure, (Col. 9, lines 10-15).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Layland et al. (US 7923668) and Crawford (US 20170233090) as applied in claim 1 above, and further in view of Moe et al. (US 7588212).
Regarding claim 8, the combination of Layland et al. and Crawford does not specifically disclose wherein an outer mating surface between the bulkhead (802) and the outer barrel (o) is aft of an inner mating surface (i) between the bulkhead and the inner barrel.  Layland et al. does not disclose specifically about mating the bulkhead to the outer and inner barrels.
Moe et al. teaches of an inlet structure and ice protection for a nacelle, which is within the same field of endeavor as the claimed invention.  Specifically, Moe et al. teaches of mounting structures (z and x, Fig. 2A’ below) used to attach bulkhead (28) to outer and inner barrels, respectively.  As taught in Fig. 2A’ the outer mating surface (z) of between the bulkhead and the outer barrel is aft of the mating surface (x) of the inner barrel and the bulkhead (28).

    PNG
    media_image3.png
    525
    696
    media_image3.png
    Greyscale

Fig. 2A’
It would have been obvious to one of ordinary skill in the art to modify accordingly the structure disclosed in the combination of Layland and Crawford as taught by Moe to achieve the predictable result of attaching the bulkhead to the outer barrel and the inner barrel.
Further, the Applicant has not disclosed that having such configuration wherein the mating surface of the outer barrel and the bulkhead is aft of the mating surface between the bulkhead and the inner surface solves any stated problem or is for any particular purpose (see p. 3, lines 27-29 of Applicant’s specification, wherein the same limitation is recited without specific reasoning or criticality) and thus it appears that the configuration taught by Moe would perform equally well, and it would have been an obvious matter of design choice to modify the attachment configuration accordingly.

Regarding claim 9, the combination of Layland et al., Crawford, and Moe et al. further discloses wherein the bulkhead (Moe, 28) includes a bend (bend shown in Fig. 2A) towards the outer mating surface (bends outward toward the mating surface) so as to increase stiffness of the bulkhead (28) and provide additional support to the outer barrel (such claim recitations recite functional language relating to the use of the apparatus.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114)).  Since the structure disclosed by the combination discloses all of the structural limitations of the claim, the structure is capable of performing the recited functional language.  

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Layland et al. (US 7923668) and Crawford (US 20170233090) as applied in claim 1 above, and further in view of Lord et al. (US 20150044028).
Regarding Claim 10, the combination of Layland et al. and Crawford discloses all of the limitations of claim 1 as stated above, and further discloses of an assembly comprising the turbofan engine and inlet (see Fig. 1) except wherein the turbofan engine is a geared turbofan engine comprising a gearbox or transmission disposed between a low pressure shaft and a fan.   
Lord teaches a geared turbofan engine with a gearbox between the low pressure shaft and the fan to drive the fan at a different speed than the low pressure shaft ([0033] lines 1-6).
It would have been obvious to one of ordinary skill in the art to include the gearbox as taught by Lord in the turbofan engine of Layland to drive the fan at a different speed than the low pressure shaft.

Regarding Claim 11, the combination of Layland et al., Crawford, and Lord et al. further discloses wherein the turbofan engine has a bypass ratio in a range of 9:1 to 15:1.  Lord teaches a turbofan engine with a bypass ratio of above 10:1 (paragraph [0039] lines 1-4) to generate a significant amount of thrust (paragraph [0040] lines 1-2).

Regarding Claim 12, the combination of Layland et al., Crawford, and Lord et al. further discloses of a turbofan engine (Lord, Fig. 2 ref. #20), comprising the inlet of claim 1 (see claim 1 rejection above), and a fan (Fig. 2 ref. #42), wherein the fan comprising fan blades (Fig. 2 ref. #92) having a leading edge (Fig. 2 ref. #90), where the fan has an average diameter D measured from tip to tip of the fan blades at the leading edge (paragraph [0046] lines 1-6), the fan includes an inlet cowl (Fig. 2 ref. #82) that has a length L1 varying around a circumference of the turbofan engine (see Fig. 2, the leading plane of the nacelle is slanted), the length L1 is defined as a distance measured along a direction perpendicular to a plane including the leading edge of the fan blades to a forward-most point on the lipskin (Fig. 2 ref. L), an average of the lengths L1 is defined as L1avg (Lord, see Fig. 2 and paragraph [0049] lines 1-7), and L1avg/D is in a range of 0.2-0.4 (Lord, paragraph [0020] lines 13-14) to reduce weight and drag of the nacelle (Lord, paragraph [0051] lines 4-7).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Layland et al. (US 7923668) and Crawford (US 20170233090) as applied in claim 13 above, and further in view of Caruel et al. (US 2016/0102610).
Regarding claim 14, the combination of Layland et al. and Crawford does not specifically disclose wherein the single bulkhead consists essentially of composite material.
Caruel et al. teaches of an air intake structure and de-icing, which is within the same field of endeavor as the claimed invention.  Specifically Caruel et al. teaches of manufacturing the front bulkhead out of composite material ([0032]) for the purpose of weight reduction and the reduction of manufacturing costs ([0032]).
Therein, it would have been obvious to one of ordinary skill in the art to manufacture the bulkhead disclosed in the combination of Layland (802) and Crawford with composite material as taught by Caruel et al. for weight reduction purposes ([0032]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Layland et al. (US 7923668) and Crawford (US 20170233090) as applied in claim 13 above, and further in view of Howarth et al. (US 8152461).
Regarding claim 15, the combination of Layland and Crawford discloses all of the limitations of claim 13 as stated above, except specifically wherein the bulkhead comprises a thermoplastic or a thermoset composite.
Howarth et al. teaches of inlet design, which is within the same field of endeavor as the claimed invention.  Specifically, Howarth et al. teaches of bulkheads, which are analogous to the bulkhead disclosed in Layland, in that it can be coupled to the outer inlet structure (40) and fan cowl (54) via a thermoplastic welding process (Col. 3, lines 24-27), which signifies that it is known in the art that bulkheads comprise a thermoplastic composite in order to be appropriately coupled via a thermoplastic welding process.  
Therein, it would have been obvious to one of ordinary skill in the art to manufacture the bulkhead disclosed in the combination of Layland and Crawford from a thermoplastic composite material as taught by Howarth et al. in order to achieve the predictable result of attaching and coupling the bulkhead to the inlet structure of the nacelle assembly (12) via a thermoplastic welding process (Col. 3, lines 24-27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        07/05/2022